DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 43 and 45 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Wang et al. [US 6331710 B1, hereafter Wang].
As per Claim 1, Wang teaches an optical imaging system (See fig. 2) having an optical axis and comprising: 
a convex reflector unit (M.sub.1) defining a first opening (HL.sub.1) therein; and 
a concave reflector unit (M.sub.2) defining a second opening (HL.sub.2) therein, 
the system configured to: 
receive, at a surface of the convex reflector unit, optical radiation in a form of two beams of radiation delivered thereto through the second opening, and 
form an image of an object by irradiating an image plane with the optical radiation after the optical radiation has been reflected from a surface of the concave reflector unit and after the optical radiation has passed through the first opening (See fig. 2, Column 5 line 49 – Column 6 line 22).
As per Claim 2, Wang teaches the optical imaging system according to claim 1, wherein at least one of the convex reflector unit and the concave reflector unit includes first and second reflecting elements separated by a gap, the gap representing a corresponding of the first and second openings, the optical axis passing through the gap (See fig. 2).
As per Claim 3, Wang teaches the optical imaging system according to claim 1, wherein at least one of a surface of the concave reflector unit and a surface of the convex reflector unit is congruent with a portion of a rotationally-symmetric surface (See fig. 2).
As per Claim 4, Wang teaches the optical imaging system according to claim 1, configured as a projection optical system of a lithographic exposure tool (Column 5 lines 49-63).
As per Claim 5, Wang teaches the optical imaging system according to claim 1, wherein the two beams of radiation are the only two beams of radiation received at the surface of the concave reflector unit and used to form the image (See fig. 2, Column 5 lines 49-63).
As per Claim 6, Wang teaches the optical imaging system according to claim 5, configured to form the image by using the only two beams of the radiation each of which carries the radiation that has diffracted on a substantially one-dimensional (1D) structure associated with the object (See fig. 2, Column 5 lines 49-63).
As per Claim 7, Wang teaches the optical imaging system according to claim 6, wherein the substantially one-dimensional structure includes a diffraction phase grating (See fig. 2).
As per Claim 8, Wang teaches the optical imaging system according to claim 6, wherein the substantially one-dimensional structure is disposed on a spatially-curved surface (Colum 3 lines 37-50).
As per Claim 43, Wang teaches an exposure apparatus comprising: the optical imaging system according to claim 1; and a workpiece stage dimensioned to hold a workpiece on which radiation is delivered through the optical imaging system (See fig. 2).
As per Claim 45, Wang teaches a device manufacturing method comprising: exposing a substantially one-dimensional pattern to radiation with the use of the exposure apparatus according to claim 43 to form an image of the substantially one-dimensional pattern onto a workpiece; processing the workpiece on which the pattern has been transferred (See fig. 2, Column 2 lines 31-42).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-12, 21-29, 31-33, 34 and 36-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang.
As per Claim 9, Wang teaches the optical imaging system according to claim 1.
Wang does not explicitly teach wherein at least one of the following conditions is satisfied: 
(i) a value of a first ratio is between about 8.5 and about 60; the first ratio defined as a ratio of a separation between the convex reflector unit and the concave reflector unit to a working distance of the system; and 
(ii) a value of a second ratio is between about 0.2 and about 1.0, the second ratio defined as a ratio of a separation between the convex reflector unit and the concave reflector unit to a total track length of the system.
However, Wang further disclosed for off-axis objects, the range of incidence angles for any point on mirror M.sub.1 is determined by object diameter divided by object distance, and it is typically within .+-.2.5.degree.. The range of incidence angles for any point on mirror M.sub.2 is determined by image diameter divided by image distance, and it is typically within .+-.1.degree. as shown in FIG. 6; and when the projection system is incorporated into a stepper, wafer with an arbitrarily large diameter is stepped by a conventional precision translation mechanism to expose a plurality of different image fields each having a predetermined dimension (Column 7 lines 10-38).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the claimed positioning of a known parts since rearranging parts of an invention involves only routine skill in the art in order to transfer a desired pattern.
As per Claim 10, Wang teaches the optical imaging system according to claim 9.
Wang does not explicitly teach wherein an entrance pupil of the system is separated from a reticle of the system by a distance from about 1.5 m to about 1.8 m.
However, Wang further disclosed for off-axis objects, the range of incidence angles for any point on mirror M.sub.1 is determined by object diameter divided by object distance, and it is typically within .+-.2.5.degree.. The range of incidence angles for any point on mirror M.sub.2 is determined by image diameter divided by image distance, and it is typically within .+-.1.degree. as shown in FIG. 6; and when the projection system is incorporated into a stepper, wafer with an arbitrarily large diameter is stepped by a conventional precision translation mechanism to expose a plurality of different image fields each having a predetermined dimension (Column 7 lines 10-38).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the claimed positioning of a known parts since rearranging parts of an invention involves only routine skill in the art in order to transfer a desired pattern.
As per Claim 11, Wang teaches the optical imaging system according to claim 1.
Wang does not explicitly teach wherein at least one of the following conditions is satisfied: 
(i) a value of a first ratio is between about 9.5 and about 14.5, the first ratio defined as a ratio of a separation between the convex reflector unit and the concave reflector unit to a working distance of the system; and 
(ii) a value of a second ratio is between about 0.5 and about 0.7, the second ratio defined as a ratio of the separation between the convex reflector unit and the concave reflector unit mirrors and a total track length of the system.
However, Wang further disclosed for off-axis objects, the range of incidence angles for any point on mirror M.sub.1 is determined by object diameter divided by object distance, and it is typically within .+-.2.5.degree.. The range of incidence angles for any point on mirror M.sub.2 is determined by image diameter divided by image distance, and it is typically within .+-.1.degree. as shown in FIG. 6; and when the projection system is incorporated into a stepper, wafer with an arbitrarily large diameter is stepped by a conventional precision translation mechanism to expose a plurality of different image fields each having a predetermined dimension (Column 7 lines 10-38).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the claimed positioning of a known parts since rearranging parts of an invention involves only routine skill in the art in order to transfer a desired pattern.
As per Claim 12, Wang teaches the optical imaging system according to claim 11.
Wang does not explicitly teach wherein an entrance pupil of the system is separated from a reticle of the system by a distance from about 0.3 m to about 0.7 m.
However, Wang further disclosed for off-axis objects, the range of incidence angles for any point on mirror M.sub.1 is determined by object diameter divided by object distance, and it is typically within .+-.2.5.degree.. The range of incidence angles for any point on mirror M.sub.2 is determined by image diameter divided by image distance, and it is typically within .+-.1.degree. as shown in FIG. 6; and when the projection system is incorporated into a stepper, wafer with an arbitrarily large diameter is stepped by a conventional precision translation mechanism to expose a plurality of different image fields each having a predetermined dimension (Column 7 lines 10-38).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the claimed positioning of a known parts since rearranging parts of an invention involves only routine skill in the art in order to transfer a desired pattern.
As per Claim 21, Wang teaches a catoptric system having a reference axis (See fig. 2) and comprising: 
a first pair of reflector elements (M.sub.1) that are symmetric to one another about the reference axis; 
a second pair of reflector elements (M.sub.2) that are symmetric to one another about the reference axis; 
wherein reflecting surfaces of the reflector elements from the first pair and are facing reflecting surfaces of the reflector elements from the second pair (See fig. 2).
As per Claim 22, Wang teaches a catoptric system according to claim 21, wherein each of the reflecting surfaces of the reflecting elements from the first pair is convex (Column 2 lines 42-49).
As per Claim 23, Wang teaches a catoptric system according to claim 21, wherein each of the reflecting surfaces of the reflecting elements from the second pair is concave (Column 2 lines 42-49).
As per Claim 24, Wang teaches a catoptric system according to claim 21, wherein the reflecting surfaces of the reflector elements from the first pair are symmetric to one another about a plane containing an optical axis (See fig. 2).
As per Claim 25, Wang teaches a catoptric system according to claim 21, wherein the reflecting surfaces of the reflector elements from the second pair are symmetric to one another about a plane containing an optical axis (See fig. 2).
As per Claim 26, Wang teaches a catoptric system according to claim 21, wherein the reflector elements from the first pair are separated from one another with a first gap along a first axis that is transverse to the optical axis; and the catoptric system configured to image the substantially 1D pattern onto an image plane with a reduction ratio having a value between 4 and 6, the image plane being separated from the second pair by the first pair (Column 6 line 61 – Column 7 line 9).
As per Claim 27, Wang teaches a catoptric system according to claim 26, wherein the reduction ratio is equal to 5 and a length of the catoptric system is about 1.5 m, the length defined by a distance separating the first pair of reflectors from the second pair of reflectors (Column 2 lines 31-43).
As per Claim 28, Wang teaches a catoptric system according to claim 26, further comprising a patterned reflector, the patterned reflector carrying the substantially 1D pattern thereon, wherein the system is configured to image the substantially 1D pattern onto the image plane at a wavelength of about 13.5 nm, the substantially 1D pattern characterized by a pattern period between 40 nm and 60 nm (See fig. 2, Column 2 lines 20-24).
As per Claim 29, Wang teaches a catoptric system according to claim 28, wherein a surface of the patterned reflector is planar (See fig. 2).
As per Claim 31, Wang teaches a catoptric system according to claim 26, wherein the working distance is about 30 mm, the working distance defined by a separation between the image plane and a vertex of a surface containing both of the reflecting surfaces of the reflecting elements from the first pair (Column 5 lines 49-63).
As per Claim 32, Wang teaches a catoptric system according to claim 26, wherein the reduction ratio is equal to 5 and a length of the catoptric system is about 0.3 m, the length defined by a distance separating the first pair of reflectors from the second pair of reflectors (Column 2 lines 42-59).
As per Claim 33, Wang teaches a catoptric system according to claim 32.
Wang does not explicitly teach the optical system having a working distance of about 25 mm, the working distance defined by a separation between the image plane and a vertex of a surface containing both of the reflecting surfaces of the reflecting elements from the first pair.
However, Wang further disclosed for off-axis objects, the range of incidence angles for any point on mirror M.sub.1 is determined by object diameter divided by object distance, and it is typically within .+-.2.5.degree.. The range of incidence angles for any point on mirror M.sub.2 is determined by image diameter divided by image distance, and it is typically within .+-.1.degree. as shown in FIG. 6; and when the projection system is incorporated into a stepper, wafer with an arbitrarily large diameter is stepped by a conventional precision translation mechanism to expose a plurality of different image fields each having a predetermined dimension (Column 7 lines 10-38).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the claimed positioning of a known parts since rearranging parts of an invention involves only routine skill in the art in order to transfer a desired pattern.
As per Claim 34, Wang teaches a catoptric system according to claim 21, wherein a reflecting surface of one of the reflector elements from the first pair is defined as a first portion of a first surface that is rotationally-symmetric about an optical axis, and wherein a reflecting surface of another of the reflector elements from the first pair is defined as a portion of the surface that is rotationally-symmetric about the reference axis (See fig. 2).
As per Claim 36, Wang teaches a lithographic exposure tool comprising the catoptric system according to claim 21, the catoptric system configured as a projection optics portion of an optical system of the exposure tool (Column 5 lines 49-63).
As per Claim 37, Wang teaches a catoptric system having a reference axis (See fig. 2) and comprising: 
a primary mirror unit (M.sub.1) made of a first material and having a first area centered on the optical axis, the first area being devoid of the first material (a hole HL.sub.1); 
a secondary mirror unit (M.sub.2) made of a second material and having a second area centered on the optical axis, the second area being devoid of the second material (a hole HL.sub.2); 
the catoptric system configured to image a substantially one-dimensional (1D) pattern through the first and second areas onto an image plane in extreme UV light with a reduction ratio between 4 and 6 (See fig. 2, Column 11 lines 1-5), 
Wang does not explicitly teach the catoptric system having a length defined by distance separating the primary mirror unit and the secondary mirror unit, the length equal to approximately 0.3 m, wherein the substantially 1D pattern is characterized by a pattern period between 40 nm and 60 nm and is associated with a curved surface of an object, and wherein the image plane is separated from the primary mirror unit by about 25 mm and is separated from the secondary mirror unit by the primary mirror unit.
However, Wang further disclosed for off-axis objects, the range of incidence angles for any point on mirror M.sub.1 is determined by object diameter divided by object distance, and it is typically within .+-.2.5.degree.. The range of incidence angles for any point on mirror M.sub.2 is determined by image diameter divided by image distance, and it is typically within .+-.1.degree. as shown in FIG. 6; and when the projection system is incorporated into a stepper, wafer with an arbitrarily large diameter is stepped by a conventional precision translation mechanism to expose a plurality of different image fields each having a predetermined dimension (Column 7 lines 10-38).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the claimed positioning of a known parts since rearranging parts of an invention involves only routine skill in the art in order to transfer a desired pattern.
As per Claim 38, Wang teaches a catoptric system according to claim 37, wherein at least one of the primary and secondary mirrors contains a spatially-separated from one another two reflector elements (See fig. 2).
As per Claim 39, Wang teaches a catoptric system according to claim 38, wherein reflecting surfaces of the two reflector elements are symmetric to one another about a plane containing the reference axis (See fig. 2).

Claim(s) 13-16, 19, 20, 35, 40, 42 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Viswanathan et al. [US 5212588 A, hereafter Viswanathan].
As per Claim 13, Wang teaches a catoptric system having a reference axis (See fig. 2) and comprising: 
second (M.sub.1), and third reflectors (M.sub.2), 
a combination of the second and third reflectors configured to form an optical image with a reduction factor N>1, of a substantially one-dimensional (1D) pattern of the pattern-source in extreme UV light provided by only two beams of light, in a plane that is optically-conjugate to the first reflector, wherein the only two beams of light originated at the first reflector as a result of irradiation of the first reflector with an incident beam of light, and wherein the only two beams of light do not include a beam of light that represents a specular reflection of the incident beam of light at the first reflector (See fig. 2, Column 6 line 61 – Column 7 line 10).
Wang does not explicitly teach first reflector, wherein the first reflector including a pattern-source.
However, a reflective mask is commonly used in the art of lithography as disclosed by Viswanathan saying a mask representing the desired circuit design to be printed onto a semiconductor wafer. While FIG. 1 shows a reflection mask (See fig. 1, Column 3 lines 30-36).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate a reflective mask in order to transfer a pattern.
As per Claim 14, Wang in view of Viswanathan teaches a catoptric system according to claim 13, wherein the combination is configured to not reduce contrast of the optical image in a spatial-frequency-dependent fashion (wherein Wang in view of Viswanathan did not expressed their system is configured to reduce contrast of the optical image in a spatial-frequency-dependent fashion).
As per Claim 15, Wang in view of Viswanathan teaches a catoptric system according to claim 13.
Wang further disclosed wherein the combination is configured to form the optical image with contrast that remains substantially unchanged across an area of the optical image (Column 6 lines 49-61).
As per Claim 16, Wang in view of Viswanathan teaches a catoptric system according to claim 13.
Wang further disclosed wherein the first reflector has a first radius of curvature, the second reflector has a second radius of curvature, and the first and second radii of curvature have opposite signs (Column 3 lines 37-40).
As per Claim 19, Wang in view of Viswanathan teaches a catoptric system according to claim 13.
Wang further disclosed wherein the only two beams of light do not include a beam of light that is substantially co-directional with the reference axis (See fig. 2).
As per Claim 20, Wang in view of Viswanathan teaches a catoptric system according to claim 13.
Wang further disclosed wherein the pattern has a first spatial frequency, the optical image has a second spatial frequency, and the second optical frequency is at least twice the first optical frequency (Column 9 lines 23-30).
As per Claim 35, Wang teaches a catoptric system according to claim 21.
Wang does not explicitly teach an auxiliary reflector disposed on the reference axis between the first and second pairs of reflector elements.
Viswanathan teaches optical system 20 is a partially obscured reflecting system comprising a first aspherical convex reflecting surface 22 defining a hole 24 therethrough for exiting beam 32 to wafer 18. a second aspherical concave reflecting surface 28 defining a hole therethrough for admitting photons 16 from mask 14. The central portion of beam 16 is blocked by obscurator 26 from illuminating wafer 18. A preferred obscuration is 0.4, i.e., 40% of the incident photons are blocked by obscuration 26 (Column 4 lines 20-30).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the claimed reflector in order to transfer a desired pattern.
As per Claim 40, Wang teaches a catoptric system according to claim 37.
Wang does not explicitly teach an auxiliary reflector disposed on the reference axis between the first and second pairs of reflector elements.
Viswanathan teaches optical system 20 is a partially obscured reflecting system comprising a first aspherical convex reflecting surface 22 defining a hole 24 therethrough for exiting beam 32 to wafer 18. a second aspherical concave reflecting surface 28 defining a hole therethrough for admitting photons 16 from mask 14. The central portion of beam 16 is blocked by obscurator 26 from illuminating wafer 18. A preferred obscuration is 0.4, i.e., 40% of the incident photons are blocked by obscuration 26 (Column 4 lines 20-30).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the claimed reflector in order to transfer a desired pattern.
As per Claim 42, Wang in view of Viswanathan teaches an exposure apparatus comprising: the catoptric system according to claim 13.
Wang further disclosed an illumination optical system configured to generate an illumination beam and disposed to direct the illumination beam to the catoptric system (See fig. 3).
As per Claim 44, Wang in view of Viswanathan teaches a device manufacturing method comprising: exposing the substantially 1D pattern to radiation with the use of the exposure apparatus according to claim 42 to form an image of the substantially one-dimensional pattern onto a workpiece; processing the workpiece on which the substantially 1D pattern has been transferred (See Wang fig. 2, Column 2 lines 31-42).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Viswanathan as applied in claim 13 above, further in view of Liu et al. [US 20130244139 A1, hereafter Liu].
As per Claim 17, Wang in view of Viswanathan teaches a catoptric system according to claim 13.
Wang does not explicitly teach wherein the first reflector includes a 1D diffraction grating defined at a curved surface.
Liu teaches a non-planar mask 10 and a system used in a lithography process according to an embodiment. The non-planar mask 10 comprises a reflective substrate 12, such as a substrate comprising a reflective surface, and a reticle pattern 14. The reflective substrate 12 in this embodiment has a curved reflective surface, such as a concave surface with a single focal point. The reticle pattern 14 is on a concave surface of the reflective substrate 12, which may or may not be the curved reflective surface. In other embodiments, the reticle pattern 14 can be on a planar or other surface of the reflective substrate 12 (Para 12).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate a reflective mask as claimed in order to transfer a pattern.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Viswanathan as applied in claim 13 above, further in view of Mickan et al. [US 7817246 B2, hereafter Mickan].
As per Claim 18, Wang in view of Viswanathan teaches a catoptric system according to claim 13.
Wang in view of Viswanathan does not explicitly teach wherein the first reflector includes a phase-shift mask.
Mickan teaches the patterning device may be transmissive or reflective. Examples of patterning devices include masks, programmable mirror arrays, and programmable LCD panels. Masks are well known in lithography, and include mask types such as binary, alternating phase-shift, and attenuated phase-shift, as well as various hybrid mask types (Column 3 lines 43-54).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate a photo mask as claimed in order to transfer a desired pattern.

Claim(s) 30 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Liu.
As per Claim 30, Wang teaches a catoptric system according to claim 28.
Wang does not explicitly teach wherein a surface carrying the substantially 1D pattern is curved.
Liu teaches a non-planar mask 10 and a system used in a lithography process according to an embodiment. The non-planar mask 10 comprises a reflective substrate 12, such as a substrate comprising a reflective surface, and a reticle pattern 14. The reflective substrate 12 in this embodiment has a curved reflective surface, such as a concave surface with a single focal point. The reticle pattern 14 is on a concave surface of the reflective substrate 12, which may or may not be the curved reflective surface. In other embodiments, the reticle pattern 14 can be on a planar or other surface of the reflective substrate 12 (Para 12).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate a reflective mask as claimed in order to transfer a pattern.
As per Claim 41, Wang teaches a catoptric system according to claim 37.
Wang does not explicitly teach a patterned reflector, the patterned reflector carrying the substantially 1D pattern thereon, wherein a surface containing the substantially 1D pattern is spatially curved.
Liu teaches a non-planar mask 10 and a system used in a lithography process according to an embodiment. The non-planar mask 10 comprises a reflective substrate 12, such as a substrate comprising a reflective surface, and a reticle pattern 14. The reflective substrate 12 in this embodiment has a curved reflective surface, such as a concave surface with a single focal point. The reticle pattern 14 is on a concave surface of the reflective substrate 12, which may or may not be the curved reflective surface. In other embodiments, the reticle pattern 14 can be on a planar or other surface of the reflective substrate 12 (Para 12).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate a reflective mask as claimed in order to transfer a pattern.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882